FOURTH DIVISION
                             RICKMAN, C. J.,
                       DILLARD, P. J., and BROWN, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   January 21, 2022



In the Court of Appeals of Georgia
 A20A0202. SPANN v. DAVIS, et al.

      RICKMAN, Chief Judge.

      In Spann v. Davis et al., Case No. S20G1536, the Supreme Court of Georgia

reversed in part and vacated in part the judgment of this Court rendered in Spann v.

Davis, 355 Ga. App. 673 (2020), in which we affirmed the trial court’s sua sponte

dismissal of Spann’s complaint on the basis of quasi-judicial immunity. The judgment

of the Supreme Court is hereby made the judgment of this Court, the trial court’s

judgment is reversed, and this case is remanded to the trial court for further

proceedings in accordance with the Supreme Court’s decision.

      Judgment reversed and case remanded. Dillard, P. J., and Brown, J. concur.